Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 14 stand cancelled. Claims 12 and 15 are currently amended. Claims 1-13 and 15-21 are pending.
Response to Arguments
Applicant has amended claim 12 in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.
Applicant’s arguments, see Remarks, filed October 1, 2020, with respect to claims 1 and 21 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 21 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 and 15-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: The innovation that makes claim 1 allowable is “interpolate label predictions for individual 3D points based upon initial label predictions for at least two neighboring groups of 3D points including the group of 3D points to which a given individual 3D point belongs”.
The innovation that makes claims 12 and 21 allowable is “wherein the 3D NN comprises a trilinear interpolation layer to map voxel-wise predictions to point-wise predictions and similarly recited in claim 21 “capture sensor data using the at least one sensor system; generate a 3D point cloud of a scene based upon the captured sensor interpolate label predictions for individual 3D points based upon initial label predictions using trilinear interpolation. 
Likewise claims 2-11, 13, 15-20 are allowed because they are dependents of claims 1 and 12, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661